Citation Nr: 1202299	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  04-33 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to increased evaluation for the service-connected right knee disability, initially rated as 10 percent disabling prior to March 14, 2007 and rated as 20 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1954.  His awards and decorations include the Bronze Star Medal with "V" device for valor and the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted service connection for right knee disability and assigned an initial evaluation of 10 percent disabling effective from December 18, 2000.  The RO subsequently increased the evaluation to 20 percent effective from March 14, 2007.

In July 2006 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of the hearing is of record.

When the file was most recently before the Board in June 2010 the Board remanded the case to the RO for further development.  The file has now been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, the case must be remanded once again for development.

The Veteran contends that he is totally incapacitated during periods of flare-up associated with his service-connected right knee disability on appeal.  The Veteran's most recent VA examination was performed in June 2010, with addendum by the same examiner in September 2011.  The examiner's addendum listed in detail the Veteran's various VA examinations of the knee, including a Compensation and Pension (C&P) examination performed on June 22, 2009, in which the Veteran subjectively reported very severe symptoms.  The addendum did not cite the objective findings that were noted during the June 2009 examination (instability, range of motion, etc.).  

Review of the claims file fails to reveal the presence of any June 22, 2009 C&P examination report.  There is a page of a July 22, 2009 C&P examination report, but not a complete report, and neither a June 22, 2009 nor a July 22, 2009 C&P examination report is shown to have been considered in any Supplemental Statement of the Case.  Because any such examination report is relevant to resolution of the issue on appeal, it must be obtained and considered by the Agency of Original Jurisdiction before the appeal can be adjudicated by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain a copy of any June 22, 2009, and/or July 22, 2009 VA C&P examination report as cited by the VA addendum opinion of September 13, 2011.

2.  Then, the RO or the AMC should readjudicate the issue of entitlement to increased rating for the service-connected right knee disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford him the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to the final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



